 Case: 1:18-cv-00269-ACL Doc. #: 66 Filed: 12/14/20 Page: 1 of 3 PageID #: 586




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                              SOUTHEASTERN DIVISION

QUINTA SANDERS                                   )
                                                 )
              Plaintiff,                         )
                                                 ) Case No. 1:18-cv-00269-ACL
v.                                               )
                                                 )
Mississippi County, Missouri, et al.             )
                                                 )
              Defendants.                        )

      PLAINTIFF’S MOTION TO WITHDRAW MOTION FOR SANCTIONS FOR
              SPOLIATION OF EVIDENCE, WITHOUT PREJUDICE

       Plaintiff Quinta Sanders respectfully moves to withdraw her motion for sanctions

for spoliation of evidence, without prejudice, and states as follows.

       1.     On May 5, 2017, Plaintiff Quinta Sanders’ son, Tory Sanders, was killed

while on a protective hold in the Mississippi County, Missouri Detention Center (“MCDC”).

       2.     Mr. Sanders was killed after an altercation with ten jailers and police

officers, including the Mississippi County sheriff at that time, Cory Hutcheson, inside of

Holding Room 120.

       3.     Based upon initial information suggesting that surveillance footage from

video cameras inside the MCDC that would have recorded the incident appeared to have

been tampered with and destroyed after the fact, Plaintiff moved for sanctions for

spoliation of the evidence.

       4.     In the interim, Plaintiff also hired a forensic analyst to try and retrieve

whatever data may remain on the digital video recorders (DVRs) that were supposed to

store and preserve the surveillance footage from the video cameras.
 Case: 1:18-cv-00269-ACL Doc. #: 66 Filed: 12/14/20 Page: 2 of 3 PageID #: 587




       5.     On Friday, December 11, 2020, Plaintiff’s forensic analyst downloaded the

subject DVRs, and is in the process of performing the forensic analysis to see what

accessible data, if any, remains on them.

       6.     Because the forensic analyst’s work is ongoing and not yet complete,

Plaintiff has agreed to withdraw her pending motion for sanctions for spoliation of

evidence, without prejudice to her right to re-file the motion after the forensic analyst has

completed this work.

       Accordingly, Plaintiff Quinta Sanders respectfully moves to withdraw her pending

motion for sanctions for spoliation of evidence, without prejudice to her right to re-file it

upon completion of the ongoing forensic analysis. Plaintiff Sanders further moves for all

other relief that the Court deems just and proper.



                                          Respectfully submitted,
                                          WENDT LAW FIRM, P.C.

                                          _/s/ Samuel M. Wendt
                                          Samuel M. Wendt MO #53573
                                          4717 Grand Avenue, Suite 130
                                          Kansas City, MO 64112
                                          Phone: (816) 531-4415
                                          Fax: (816) 531-2507
                                          E-mail: sam@wendtlaw.com

                                          and

                                          Michael G. Hoskins, pro hac vice
                                          LAW OFFICE OF MICHAEL G. HOSKINS, P.C.
                                          3200 West End Avenue, Suite 500
                                          Nashville, TN 37203
                                          Phone: (615) 783 - 1757
                                          Fax: (615) 866 - 5816
                                          Email: mgh@michaelghoskins.com
                                          ATTORNEYS FOR PLAINTIFF
                                          QUINTA SANDERS
 Case: 1:18-cv-00269-ACL Doc. #: 66 Filed: 12/14/20 Page: 3 of 3 PageID #: 588




                           CERTIFICATE OF SERVICE
       The undersigned hereby certifies that on the 14th day of December 2020, the
foregoing document was electronically filed with the Clerk of the Court. Additionally, a
copy of said document was mailed electronically, the same date to:

D. Keith Henson
PAULE, CAMAZINE, & BLUMENTHAL, P.C.
165 N. Meramec Ave., Suite 110
Clayton (St. Louis), MO 63105-3772
Telephone: (314)-727-2266
Facsimile: (314)-727-2101
khenson@pcblawfirm.com
ATTORNEYS FOR DEFENDANTS CITY OF CHARLESTON, MISSOURI
ROBERT HEARNES, CURTIS ARNOLD, ZACHARY MATNEY, AUSTIN HENSON

A.M. Spradling, III
SPRADLING & SPRADLING
1838 Broadway, PO Drawer 1119
Cape Girardeau, MO 63702-1119
Telephone: 573-335-8296
Fax: 573-335-8525
spradlaw@spradlaw3.com
ATTORNEYS FOR DEFENDANTS MISSISSIPPI COUNTY, MISSOURI, SALLY
YANEZ, RYAN HILL, JOE ROSS, JOSH MALDONADO, FAITH ALTAMIRANO, AND
DECOTA MCGLOTHLIN

Robert T. Plunkert
Peter J. Dunne
PITZER SNODGRASS, P.C.
100 South Fourth Street, Suite 400
St. Louis, MO 63102-1821
314-421-5545
314-421-3411 (fax)
plunkert@pspclaw.com
dunne@pspclaw.com
ATTORNEYS FOR CORY HUTCHESON



                                               _/s/ Samuel M. Wendt________
                                               ATTORNEY FOR PLAINTIFFS
